Order entered August 12, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00857-CV

                             KENNETH BUHOLTZ, Appellant

                                               V.

                   LEAP PROPERTY MANAGEMENT, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05525-B

                                           ORDER
       Before the Court is appellant’s August 8, 2019 motion to stay proceedings due to an

“unforeseeable” move expected to occur in sixty days. Appellant has provided the Court and

other parties his new address but appears to be concerned that any mail sent to him over the next

sixty days may get lost.

       We note the appellate record has not yet been filed and is due August 27, 2019. To the

extent the record is timely filed triggering the briefing deadline, we ORDER appellant’s brief be

filed by the later of thirty days from the date the appellate record is complete or October 16,

2019. We further ORDER appellant to notify the Court and other parties when he has moved to

his new address.

                                                     /s/   KEN MOLBERG
                                                           JUSTICE